OPINION .OF THE COURT. MANN, J. — The question raised in this case is whether the county treasurers and collectors of New Mexico were entitled to receive a commission of four per .cent upon the monies derived from gaming and liquor, .licenses, from March 9, 1901, up to the passage and taking effect of the act of 1905. Chapter 60 of the Session Laws of 1897, (Sec. .7) provided that the treasurers of the several counties of the Territory- should be ex-officio collectors of their respective counties and have and exercise all the powers and duties then provided by law, for county collectors, provided that they., should give bond as such collectors and ‘shall receive as full compensation for all services four per cent-of the amount of taxes and licenses collected-by them/, the act to take effect January 1st, 1899. The act of March 9, 1901, (Sec.- 6) provided that-“the. sheriffs of .the several counties shall hereafter be the collectors ■ of all'gaming and liquor licenses, and shall be entitled to retain out of the proceeds of such licenses so collected as compensation for their services a commission of-four'per cent/ ■ This act took effect from and after its' passage.' ' ' The first act referred to (October, 1897,) was a com-' prehehsive act, dividing the various counties' into! classes, providing the duties of' the various officers and the' echnpehs’ation which they' should receive. ' By. Sec. 7, the office of collector was ’transferred ‘from the. sheriffs who had hitherto been the collectors’'&'tlie treasurers .and provided that the treasurers should receive as full, compensation four per cent of all the "taxes and licenses 'collected by them. ' ,' ’" The. act of 1901 was specially upon the subject of liquor and gaming licenses and the duties of the sheriffs in relation' thereto and it specifically took ffoni the treasurers the duty of collecting such licenses and' conferred that duty upont he sheriffs and provided for'their'compensation for the collection thereof.' ' ! ' ' It will bo borne in mind that the office of treasurer and the office of tax collector are entirely separate and distinct. 27 Am. & Eng. Enc. (2nd Ed. «765.) A tax collectqr is one whose duty it is to enforce the collection of taxes, the tax gatherer, the agent .of. the county to collect its dues. The treasurer oh the other hand is the custodian of the funds of the county after the3r are collected. This distinction has always been recognized.' liy our legislature; the duties of the collector have sometimes been imposed upon one officer and sometimes upon another. ' The laws of Nebraska, in 1892, provided that' the county treasurers should be ex-officio collectors and,, the general law providing for their compensation provided that they should receive a certain per cent of all taxes collected by them, using the exact words of our statute. Some of the counties of the state were under township organization, each township having its collector whose duty it was to collect all taxes in his township and. turn the same over to the county ■ treasurer, and upon .which the township collector received a commission. . In Taylor v. Kearney County, 35 Neb. 381, the treasurer of Kearney county claimed his commission under the statute referred to upon money received from the township collectors but in refusing it the supreme court of Nebraska, speaking through Mr. Chief Justice Maxwell, says: “The words collect taxes as used in the statute, means to obtain payment of the same from the taxpayers. In most cases such payments will be made voluntarily, but the power to collect carries with it the authority to use force in the manner pointed out by the laws to obtain payment* * * * The securing of these taxes from the taxpayers, therefore, is the collection referred to in the statute.” Taylor v. Kearney Co. (Supra.) See also McInery v. Read, 23 Ia. 410. In Purdy v. Independence 75 Ia. 356, the court says: “The meaning of the word collect, as given by the lexicographers, is to gather, to assemble. When used with reference to the collection of money, it often- implies much m-ore than the mere act of receiving the money.” ' By the act of 1901, it was the plain intention of the legislature to take from the county treasurer the collection of these licenses. He was shorn of any authority or right to demand or enforce their payment, and that authority was conferred on the sheriff, who was required to give bonds for its performance. The treasurer was thus relieved from all liability for such collection and such sums when collected were not ‘collected by him’ within the meaning of Sec. 7, Chapter 60, Laws of 1897, and he is therefore not entitled to four per cent thereof. There is no question here of repeal by implication, it is a mere question of definition of the term “collect” as used in Chapter 60, Laws of 1897. The treasurer still received the four per cent of all taxes and licenses collected by him as ex-officio collector but that statute'cannot be construed as meaning received by him as treasurer. There was no error in the action of the court below in rendering judgment against the appellant on the pleadings, and the judgment is therefore affirmed. William J. Milís, C. J., John R. McFie, A. J., Frank W. Parker, A. J., Wm. H. Pope, A. J, concur Abbott A. J. having heard the case below, did not participate.